In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00239-CV

STAN ONYEDEBELU, JOY                      §   On Appeal from County Court at Law No. 2
ONYEDEBELU, AND ALL OTHER
OCCUPANTS, Appellants
                                          §   of Denton County (CV-2019-03755-JP)
V.

WILMINGTON SAVINGS FUND                   §   September 23, 2021
SOCIETY, FSB, AS OWNER TRUSTEE OF
THE RESIDENTIAL CREDIT
OPPORTUNITIES TRUST V-C, Appellee         §   Memorandum Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds (1) that

there was no error in the trial court’s judgment as to appellant Stan Onyedebelu and

(2) that appellant Joy Onyedebelu’s appeal should be dismissed.

      It is ordered that the trial court’s judgment is affirmed as to appellant Stan

Onyedebelu. It is further ordered that appellee Wilmington Savings Fund Society,

FSB, as Owner Trustee of the Residential Credit Opportunities Trust V-C, shall have
and recover of and from appellant Stan Onyedebelu—and his surety Dawg Town,

Inc. d.b.a. ABC Bail Bonds—from his supersedeas bond, the amount adjudged in the

trial court below up to the amount of the supersedeas bond.

      It is ordered that appellant Joy Onyedebelu’s appeal is dismissed for want of

prosecution.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr